I concur in the holding that Petterson's tax title was invalid. This follows because of the holding of this court in the second Telonis case, cited in the main opinion. The present case presents an excellent illustration of why such should not be the rule, but I think it important                    2, 3 *Page 141 
that the rule be fixed, and so it should remain as is, until the legislature sees fit to prescribe new laws with respect to tax titles. Since the tax title is void, and Petterson secured the title of the previous owner, the money Petterson paid to the county was in effect just a redemption from the tax sale. When Ogden accepted its shares of these moneys it received them therefore as the city's share of general taxes paid. It is evident, therefore, that no estoppel could be invoked against the city because of the receipt of this money.
The special taxes involved in this action are controlled as to their levying, collection, and sale of property by the ordinances in force in Ogden City in 1921 and 1922. Since the parties stipulated that Ordinance 38, Revised Ordinances of Ogden City, 1933, were applicable to this case, we must assume that the 1933 ordinance is a re-enactment of the ordinance as it existed in 1921 and 1922. Otherwise, the stipulation would be ineffective and the old ordinance must need be in evidence.
I agree that we should not disturb the holding in the WesternBeverage case, for the reason's stated by Mr. Justice Wolfe, and also for the reason that I think that case correctly lays down the law. I agree that special improvement district taxes must be collected in the method prescribed by          1, 4 statute and ordinance and not otherwise. This is because the tax is expressly made a lien on the land with power of sale and there is therefore no reason for any other method of collection. There may be a different rule as to personal property tax, as the writer indicated in his concurring opinion in theCrystal Car Lines case. It follows that I agree that proceedings for collection of special improvement tax under ordinances such as these are not actions within the statutes of limitations.
As to the holding of the opinion which recognizes the right of the city to enforce and collect these taxes after they have been delinquent 23 years with no effort be made to collect them, I must emphatically dissent. On those matters I think the opinion certainly carries a laboring oar of *Page 142 
stringent and rigid interpretation of language and technical reasoning which I think would never be allowed to a private individual or corporation. The statute and the ordinance both provide for a prompt action to recover these taxes — even hastens the maturity date of all future annual installments upon the first default and it provides that "Ten days after the date of delinquency" — the City Treasurer shall make up the list of delinquencies and proceed to advertise the property for sale. Reasons for this promptness are evident and abundant. Special improvements are financed by special improvements warrants given to the contractors. Since these warrants must be met each year, promptness of payment of taxes is essential. If they are not paid the city is under the necessity of redeeming the warrants from general revenues or of impairing its credit standing. Such is not fair to the people in the district who pay, nor is it fair to citizens generally, who must pay extra or have the city credit impaired, which will be reflected in all future undertakings and improvement costs. Again the policy approved by the prevailing opinion is an invitaion to city officials to play favorites, and in effect relieve some persons from payment of special improvement taxes. It is also an invitation for laxity on the part of city officials whereas the statute and ordinance evidences the intent to require the utmost good faith and efficiency of city officials. Furthermore, there should be a rest period beyond which one may assume that city officials have done their duty and no stale claims will be urged against them. The opinion has the effect of putting special improvement taxes on a much higher and preferred plane to general tax liens.
I concur fully in what is said on this subject by Mr. Justice Pratt in his opinion.